UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period fromto Commission File Number33-251256-D Medefile International, Inc. (Exact name of registrant as specified in its charter) Nevada 85-0368333 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 301 Yamato Rd, Ste 315 Boca Raton, FL33431 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (561) 912-3393 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares outstanding of registrant’s class of common stock as of March 31, 2010: 1,463,021,410. 1 Table of Contents Page PART I FINANCIAL INFORMATION ITEM 1. Financial Statements 3 ITEM 2. Management Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 17 ITEM 4. Controls and Procedures 17 ITEM 4(T). Controls and Procedures 17 17 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 18 ITEM 1A. Risk Factors 18 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 ITEM 3. Defaults Upon Senior Securities 18 ITEM 4. Reserved 19 ITEM 5. Other Information 19 ITEM 6. Exhibits 20 Signatures 21 2 Medefile International, Inc Consolidated Balance Sheet Unaudited March 31, December Assets 31, 2009 Current assets Cash $ $ Total current assets Website development Furniture and equipment, net of accumulated depreciation Deposits and other assets Intangibles Total assets $ $ Liabilities and Stockholders' Deficit Accounts payable and accrued liabilities $ $ Cash overdraft Deferred revenues Notes payable Notes Payable - related parties Total Current Liabilities Stockholders' Deficit Preferred stock, $.0001 par value: 10,000 authoriaed, no shares issued and outstanding - - Common stock, $.0001 par value: 1,500,000 and 300,000 authorized; 1,463,021,410 and 218,493,971 shares issued and outstanding on March 31, 2010 and December 31, 2009 respectively Additional paid in capital Accumulated deficit ) ) Total stockholders deficit ) ) Total liability and stockholders' deficit $ $ The accompanyng notes are an integral part of these consolidated financial statements 3 Medefile International, Inc Consolidated Statements of Operations (unaudited) For the Three For the Three Months Months Ended Ended March 31, March 31, Revenue $ $ Operating expenses Selling, general and administrative expenses Depreciation and amortization expense Total operating expenses Loss from operations ) ) Other Income/Expenses Interest expense note payable ) ) interest expense - related party note payable ) ) Total other income(expense) ) ) Loss before income tax ) ) Provision for income tax - - Net Loss $ ) $ ) Net loss per share: basic and diluted $ ) $ ) Weighted average share outstanding basic and diluted The accompanyng notes are an integral part of these consolidated financial statements 4 Medefile International, Inc Consolidated Statements of Cash Flows (unaudited) For the For the Three Three Months Months Ended Ended March 31, March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization S-8 issuance of shares - Interest Expense Interest Expense - related party - Changes in operating assets and liabilities Prepaid Expenses - ) Deposits and other assets - Accounts payable and accrued liabilities ) Cash overdraft - - Deferred revenue ) Net Cash used in operating activities ) ) Cash flows from investing activities Website Development ) - Net cash used in investing activities ) - Proceeds from note payable Net cash provided by financing activities Net increase(decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equvalents at end of period $ $ Supplemental disclosure of cash flow information Cash paid during period for Cash paid for interest $
